JOURNAL ENTRY AND OPINION
This case came to be heard upon the accelerated calendar pursuant to App.R. 11.1 and Local Rule 11.1, the record from the Cuyahoga County Court of Common Pleas, the briefs and the oral arguments of counsel. Plaintiff Ohio Bell Telephone Company, doing business as Ameritech, brought this action against defendant Mary Tekancic, seeking $1,560.29 owed on account. The court originally denied Ohio Bell's motion for summary judgment, but then reversed itself after receiving Ohio Bell's reply to defendant's brief in opposition to summary judgment. Defendant's sole assignment of error claims the court erred by granting summary judgment without first giving notice of its intent to do so or granting a hearing.
The assigned error is overruled for the reason that the court did not need to give defendant fourteen days' notice of its intent to rule on the summary judgment motion. State ex rel. The V Companies v. Marshall, County Auditor (1998), 81 Ohio St.3d 467; State ex rel. Freeman v. Morris (1992), 65 Ohio St.3d 458, 460-61; Gates Mills Invest. Co. v. Pepper Pike (1978), 59 Ohio App.2d 155, 164. Once the motion papers and any responses were filed, the court could proceed to judgment without further notice.
Moreover, it is a mischaracterization of the record for defendant to say that Ohio Bell filed a second motion for summary judgment to which the court did not give defendant sufficient opportunity to respond. Ohio Bell filed a reply to defendant's brief in opposition to summary judgment not a second motion for summary judgment. That being the case, the court did not err by failing to afford defendant an opportunity to respond.
Judgment affirmed.
It is ordered that appellee recover of appellant its costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this court directing the Bedford Municipal Court to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
DIANE KARPINSKI, P.J.
KENNETH A. ROCCO, J., CONCUR.
________________________ JOHN T. PATTON, JUDGE